       CASE 0:16-cv-02623-DWF-BRT Doc. 737 Filed 03/26/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 Tenner Murphy, by his guardian                          Civil No. 16-2623 (DWF/BRT)
 Kay Murphy; Marrie Bottelson;
 Dionne Swanson; and on behalf of others
 similarly situated,

                     Plaintiffs,                                   MEMORANDUM
 v.                                                           OPINION AND ORDER

 Jodi Harpstead, in her capacity as
 Commissioner of The Minnesota
 Department of Human Services,

                     Defendant.


                                   INTRODUCTION

      This matter is before the Court upon Defendant’s objections (Doc. No. 734 (“Def.

Obj.”)) to Magistrate Judge Becky R. Thorson’s February 10, 2021 Limited Discovery

Scheduling Order (Doc. No. 732 (“February 2021 Order”)) and her February 17, 2021

Order/Notice to Attorney (Doc. No. 733 (“Notice”)). Plaintiffs filed a response to

Defendant’s objections on March 10, 2021. (Doc. No. 736 (“Pl. Resp.”).) For the

reasons set forth below, the Court overrules Defendant’s objections and affirms both the

February 2021 Order and the Notice.

                                      BACKGROUND

      The factual background for the above-entitled matter has been clearly and

precisely set forth in previous Orders, including the Court’s May 18, 2017 Memorandum

and Opinion (Doc. No. 54), the Court’s September 25, 2020 Memorandum and Opinion
       CASE 0:16-cv-02623-DWF-BRT Doc. 737 Filed 03/26/21 Page 2 of 10




(Doc. No. 718 (“September 2020 Order”)), and the February 2021 Order, and are

incorporated by reference herein.

       On August 31, 2020, Judge Thorson issued an Order which was intended to

provide a “fair process for the supplementation of new factual developments after the fact

discovery cut-off, with admissibility disputes to be determined by the District Judge.”

(Doc. No. 706 (“August 2020 Order”).) This Court noted on appeal that the August 2020

Order, which permitted each party to engage in limited additional discovery,

“appropriately accommodate[d] the significant passage of time in light of Plaintiffs’

request for prospective injunctive relief and addresse[d] the potential for prejudice by

permitting both parties to engage in additional limited discovery well in advance of trial.”

(September 2020 Order at 7-8.)

       The parties subsequently filed a detailed Joint Status Report regarding their

positions on proposed supplemental discovery. (Doc. No. 730 (“Joint Status Report”).)

Plaintiffs indicated their intent to call three Named Plaintiffs and nine other class

members (“Other Class Members”) as potential witnesses at trial. (Id. at 4.) Defendant

therefore sought approximately 35 additional depositions to include the Named Plaintiffs

and Other Class Members as well as their guardians, case managers, and housing/serving

providers. (Id. at 19.) Defendant also asked that Plaintiffs be required to produce certain

employment and financial documents created since June 15, 2018 for the Named

Plaintiffs and Other Class Members. (Id. at 14-15.)

       Noting that the parties were limited to 20 fact depositions during the initial

discovery period, Plaintiffs proposed that each party again be limited to 20 additional


                                              2
       CASE 0:16-cv-02623-DWF-BRT Doc. 737 Filed 03/26/21 Page 3 of 10




depositions during the supplemental discovery period. (Id. at 18.) Plaintiffs also

objected to Defendant’s request that they produce certain employment and financial

documents created since June 15, 2018 for the Named Plaintiffs and Other Class

Members as “not necessary, proportional, or relevant to the issues in the case.” (Id.

at 14-15.)

       After a Case Management Conference on January 26, 2021 (Doc. No. 731), Judge

Thorson issued a Limited Discovery Scheduling Order that permitted written discovery

and document production related to the Named Plaintiffs and Other Class Members. (See

generally February 2021 Order.) The February 2021 Order permitted each party an

additional 20 depositions. (Id. at 5.) It also required Plaintiffs to supplement the record

with certain employment and financial records created since June 15, 2018 for the Named

Plaintiffs but denied without prejudice Defendant’s request that Plaintiffs produce those

documents for the Other Class Members. (Id.)

       On February 16, 2021, Plaintiffs emailed Judge Thorson a letter indicating that

due to “a recent change in circumstances,” they no longer intended to call as a witness at

trial one of the nine Other Class Members and therefore did not intend to “gather, or use

at trial, county case management files or services” regarding that person. (Doc. No. ¶ 5,

Ex. 4 (“Letter”).) Plaintiffs therefore sought clarification whether it was still necessary to

subpoena documents related to that person. On February 17, 2021, Judge Thorson issued

an Order/Notice relieving Plaintiffs of their duty to subpoena documents related to a fact

witness they no longer intended to call at trial. (See Notice.)




                                              3
       CASE 0:16-cv-02623-DWF-BRT Doc. 737 Filed 03/26/21 Page 4 of 10




       Defendant contends that both the February 2021 Order and the Notice are contrary

to law and asks this Court to overrule them.1

                                      DISCUSSION

       The Court must modify or set aside any portion of the Magistrate Judge’s order

found to be clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A); Fed. R.

Civ. P. 72(a); Local Rule 72.2(a). This is an “extremely deferential” standard. Reko v.

Creative Promotions, Inc., 70 F. Supp. 2d 1005, 1007 (D. Minn. 1999). “A finding is

‘clearly erroneous’ when although there is evidence to support it, the reviewing court on



1
       Defendant also asserts that the February 2021 Order is clearly erroneous because it
misstates one of the parties’ stipulations. (Def. Obj. at 6.) Specifically, in the Joint
Status Report, the parties agreed that “the documents created after June 15, 2018 that
Plaintiffs produced that were previously excluded by the Court’s December 6, 2019
Order (ECF No. 671), and the documents that Defendant produced that were at issue in
the Court’s August 31, 2020 Order (ECF No. 706), may be used by either party at trial,
unless prohibited by future Order of the Court, and subject to the parties’ objections.”
(Joint Status Rep. at 2 (“Stipulation”).)

        Defendant points out that the February 2021 Order incorrectly states that the
stipulation referenced documents created before June 15, 2018—not after. (Def. Memo.
at 7; see also February 2021 Order at 2 (“The parties further stipulated that they may
propose to use the pre-June 2018 documents that were previously excluded by this
Court’s August 31, 2020 order (Doc. No. 706), as modified by the District Court. (Doc.
No. 718.)”).)

        Defendant is correct that the February 2021 Order misstates the parties’
Stipulation. The Court notes that the February 2021 Order correctly references
documents and discovery created after June 15, 2018 in multiple other locations, therein
making it clear that the misstatement of the parties’ Stipulation was a typographical error.
(See, e.g., February 2021 Order at 2, 3, 4.) For the purpose of clarity, the Court directs
that the February 2021 Order be amended to accurately reflect the parties’ Stipulation.

      A more appropriate way to address this matter would have been to contact
Magistrate Judge Thorson directly prior to raising it with this Court.


                                             4
       CASE 0:16-cv-02623-DWF-BRT Doc. 737 Filed 03/26/21 Page 5 of 10




the entire evidence is left with the definite and firm conviction that a mistake has been

committed.” Chakales v. Comm’r of Internal Revenue, 79 F.3d 726, 728 (8th Cir. 1996)

(quoting Chase v. Comm’r of Internal Revenue, 926 F.2d 737, 740 (8th Cir. 1991)). “A

magistrate judge’s ruling is contrary to law when it either fails to apply or misapplies

pertinent statutes, case law or rules of procedure.” Coons v. BNSF Ry. Co., 268 F. Supp.

3d 983, 991 (D. Minn. 2017) (citing Edeh v. Midland Credit Mgmt., Inc., 748 F. Supp. 2d

1030, 1043 (D. Minn. 2010)).

       Defendant contends that Magistrate Judge Thorson did not apply the governing

legal standards when she limited each party to 20 additional depositions and denied

Defendant’s proposal that Plaintiffs produce financial and employment documents related

to the Other Class Members.2 (Def. Obj. at 8-11.) Defendant further argues that even if

Judge Thorson had applied the governing legal standards, the February 2021 order would

still be contrary to law because it improperly limits Defendant’s ability to explore

Plaintiffs’ case. (Id.)

       Defendant acknowledges that 35 additional depositions is a large number in “most

cases” but asserts that it is appropriate in this case. (Id. at 10.) She contends that the

deposition testimony she seeks is limited to post-discovery events, is not cumulative or

duplicative, and she has had no other opportunity to obtain it. (Id.) Defendant further

argues that “if Plaintiffs are allowed to call both Named Plaintiffs and [Other Class



2
      Defendant asserts that the deposition limit is inappropriate in part because the
February 2021 Order contains no legal analysis supporting the limit. (Def. Obj. at 8.)


                                               5
       CASE 0:16-cv-02623-DWF-BRT Doc. 737 Filed 03/26/21 Page 6 of 10




Members] to argue they do not live in an integrated setting and do not receive services

with reasonable promptness—and to argue it is Defendant’s fault—there is no principled

basis for allowing Defendant to access financial and employment records for the former

group but not the latter.” (Id. at 11.)

       Plaintiffs argue that “Defendant’s objections are not supported by law and fail to

recognize that Judge Thorson has wide discretion to manage discovery in a manner with

the Federal Rules and proportional to the needs of the case.” (Pl. Resp. at 2.) Plaintiffs

point out that the Federal Rules presumptively limit the number of depositions that each

side may take to ten, and that prior to supplemental discovery, each side had already been

afforded the opportunity to take 20 fact depositions. (Id. at 5-6.) Plaintiffs assert that the

opportunity to take 40 total depositions per side is more than enough for each party to

gather relevant and necessary information for trial.3 (Id. at 7.) Plaintiffs further argue

that the financial and employment records Defendant requests are not relevant or

proportional to the needs of the case as they have “little to importance in resolving the

question of whether Defendant’s policies, practices, and procedures violate federal law.”

(Id. at 9-10.) Moreover, Plaintiffs point out that because Defendant’s request was denied



3
       Plaintiffs assert that eight of the nine Other Class Members were disclosed during
the fact discovery period and therefore should not be a surprise to Defendant. (Pl. Resp.
at 7.) Plaintiffs suggest that “Defendant appears to be confusing the required disclosure
of persons with knowledge, provided long ago, with a list of trial witnesses, which is not
yet due.” (Pl. Resp. at 7.) Plaintiffs argue that they have never indicated that they would
not call other class members as witnesses and that Defendant’s “new-found desire to
report discovery beyond the already expanded process allowed by the [February 2021
Order] is improper for a limited supplemental discovery period.” (Id. at 8.)


                                              6
         CASE 0:16-cv-02623-DWF-BRT Doc. 737 Filed 03/26/21 Page 7 of 10




without prejudice, she may bring a motion for additional employment and financial

documents if necessary.

         The Court finds nothing about the February 2021 Order that is contrary to law.

The Federal Rules of Civil Procedure presumptively limit the number of depositions each

party may take to ten. See Fed. R. Civ. R. 30(a)(2), 33(a). Here, Judge Thorson has

permitted each party to take a total of 40 fact depositions—nearly four times the usual

number in a civil case. In civil cases, “litigants are not entitled to depose every potential

witness the opposing party may call.” Sys. Fuels, Inc. v. United States, 73 Fed. Cl. 206,

218 (2006). Despite her assertion that they are necessary, the Court finds that Defendant

has failed to make a particularized showing of why the specific depositions are necessary

during a limited discovery period. Accordingly, the Court finds no basis to overrule

Judge Thorson’s decision to limit supplemental discovery to an additional 20 depositions

per side. “Where a magistrate judge has carefully examined the proposed discovery, the

Court will defer to the magistrate judge’s broad discretion to manage and define

appropriate discovery unless the Magistrate Judge’s determinations were clearly

erroneous or contrary to law. Shukh v. Seagate Tech., LLC, 295 F.R.D. 228, 238

(D. Minn. 2013) (internal quotation marks and citation omitted). Moreover, to the extent

Defendant seeks additional financial and employment records, the February 2021 Order

which denied her request without prejudice, does not foreclose her from doing so in the

future. Accordingly, this Court affirms Magistrate Judge Thorson’s February 2021

Order.




                                              7
       CASE 0:16-cv-02623-DWF-BRT Doc. 737 Filed 03/26/21 Page 8 of 10




       Defendant next argues that the Notice is contrary to law because it “effectively

amended the [February 2021 Order] based on an off-the-record letter request, without

citing authority, and without seeking Defendant’s input.” (Def. Obj. at 11.) She

contends that the Letter should be construed as either a motion to amend the February

2021 Order or a motion for reconsideration of the February 2021 Order that did not show

the requisite “good cause” or “exceptional circumstances” to justify the amendment

sought. (Id. at 11-12.) She asks the Court to direct Plaintiffs to “either withdraw their

request to amend and subpoena the documents as they were originally ordered to do so,

or fully explain to the Court and Defendant what ‘change in circumstances’ caused them

to withdraw [the class member] as a trial witness.” (Id. at 12-13.) Defendant argues that

Plaintiffs “should not be permitted to deprive Defendant of the ability to obtain discovery

from this relevant witness without explaining why a person who was used by Plaintiffs to

prevail on a claim is no longer relevant.” (Id. at 13.)

       Plaintiffs assert that their Letter sought to clarify a ministerial point and that Judge

Thorson’s Notice in response was not clearly erroneous or contrary to law. (Pl. Resp. at

10-12.) Plaintiffs argue that information related to a person they do not intend to call at

trial is irrelevant and should be excluded under Fed. R. Civ. P. 26.4 (Pl. Resp. at 12

(citing Fed. R. Civ. P. 26).)



4
        Plaintiffs assert that while they relied on a declaration from this person as part of
their successful motion for partial summary judgment, this fact has no bearing on the
question of whether documents related to him are necessary for trial when Plaintiffs have
already succeeded on the claim to which the declaration related. (Pl. Resp. at 11-12 n.7.)


                                              8
       CASE 0:16-cv-02623-DWF-BRT Doc. 737 Filed 03/26/21 Page 9 of 10




       The Court declines to construe the Letter as either a motion to amend or a motion

to reconsider the February 2021 Order. Given that Plaintiffs no longer intend to call the

person as a witness, the Court finds that Judge Thorson’s decision to relieve Plaintiffs of

their duty to subpoena information related to him conforms with Rule 26. Defendant has

not shown that seeking discovery from a person who will not be called as a trial witness

is relevant to the remaining issues in this case. Accordingly, the Court finds no basis to

conclude that the Notice, in response to Plaintiffs’ request for clarification, is clearly

erroneous or contrary to law.

       As this matter continues, the Court encourages the parties to work together and to

use their energy to work toward a solution that benefits all. The Court cannot understand

how continued litigation benefits either party and continues to make itself available to

assist with settlement if the parties have an interest in doing so.

                                   CONCLUSION

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     Defendant’s objections (Doc. No. [734]) to Magistrate Judge Becky R.

Thorson’s February 10, 2021 Limited Discovery Scheduling Order (Doc. No. [732]) and

her February 17, 2021 Order/Notice to Attorney (Doc. No. [733]) are OVERRULED.

       2.     Magistrate Judge Becky R. Thorson’s February 10, 2021 Limited

Discovery Scheduling Order (Doc. No. [732]) is AFFIRMED with the typographical

amendment set forth above.




                                               9
     CASE 0:16-cv-02623-DWF-BRT Doc. 737 Filed 03/26/21 Page 10 of 10




      3.    Magistrate Judge Becky R. Thorson’s February 17, 2021 Order/Notice to

Attorney (Doc. No. [733]) is AFFIRMED.


Dated: March 26, 2021                 s/Donovan W. Frank
                                      DONOVAN W. FRANK
                                      United States District Judge




                                         10
